DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-17 are pending.
Claims 1-17 are rejected under 35 USC § 103

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that there is also no disclosure of determining a data type of the data and, in dependence on the determined data type, either writing the data into the second cache without writing the data to the memory system, or writing the data into the memory system without storing the data in the second cache. Applicant also argues that in Biswas, the request is only conveyed to memory without being stored in the system cache in the event of a cache miss. Otherwise, the data is apparently stored in the system cache in the normal way. Thus, Biswas also does not recognize that there are some data types that cannot be effectively cached using a given second cache as claimed (and indeed Biswas discloses a somewhat different cache system). Biswas therefore does not disclose determining a data type of the data and, in dependence on the determined data type, either writing the data into the second cache without writing the data to the memory system, or writing the data into the memory system without storing the data in the second cache.
Examiner disagrees and points out that in Biswas the 3-bit cache hint has number of items like “de-allocate”, “do not allocate”, “allocate sticky” and “allocate normal” to differentiate among different data types and process them differently. Here “de-allocate” and “do not allocate”, causes “prevent allocation of cache line” which is similar to writing data directly to memory without writing it to cache. On the other hand, the other cache hint like “allocate sticky” and “allocate normal” causes data to be written to cache and if the cache follows writeback policy then write to memory is skipped. Hence at the minimum Biswas’s cache hint serves similar purpose as applicant’s data type and in fact Biswas’s cache hint teaches more options. Biswas retains the data in the cache if there is a cache hit but marks it to be evicted (LRU dirty) soon and bypasses cache if there is a miss. Examiner considers Biswas’s teaching to directly writing to memory (during a cache miss) similar to applicant’s writing to memory without writing to cache (applicant is silent about hit/miss condition).

Applicant mentions that the size of some types of data may be too large to be effectively cached and therefore the claimed subject matter determines a data type of the data, and causes the data to bypass the second cache, and be written to the memory system without being stored in the second cache. 
Examiner points out that bypass is a well-known feature in the art and examiner added the pe2e_search_note as OA.APPENDIX that includes few prior arts that uses bypass feature that teaches bypassing cache and writing to main memory. This bypass is similar to applicant’s data type.

Applicant argues that Klingauf and Biswas describe quite different cache storage policies that are not facially compatible. Thus, one of ordinary skill in the art could not simply combine the teaching in the manner suggested, as further steps would need to be taken to address these incompatibilities. This would not therefore represent an obvious step to take and would only be considered with the benefit of hindsight.
Examiner disagrees. Both Klingauf and Biswas is focused on optimizing cache and data usage. A person skilled in the art will find both art useful to design a better and higher performing cache. Even if Klingauf and Biswas would teach different items and issues, a person skilled in the art could still combine the part of the teaching elements that helps designing and developing a more efficient cache. Adding Biswas’s cache hint feature in Klingauf’s cache will make it a more efficient cache with better and more efficient data usage leading to a better computing performance. Hence a person skilled in the art could take Klingauf’s cache and combine Biswas’s cache hint feature to make a more efficient caching system.

Applicant argues that Klingauf already provides a suitable policy, as described in para. [0067], for preventing cache lines being de-allocated when they should not be. There is no reason therefore to add another, different cache management policy, as this would be at least partly redundant, and may even potentially interfere with the desired operations in Klingauf.
Examiner disagrees. Firstly, requiring some data to be not de-allocated does not prevent or obstruct to have another category requiring no caching and the two requirements are not redundant or interfering with each other. Also. examiner sees no issue combining Klingauf’s de-allocate feature which with ‘drop attribute’ eventually gets dropped from cache with no copy in memory and Biswas’s de-allocate feature which marks the line ‘LRU dirty’ causing it to evict at the next earliest eviction event that keeps a copy in the memory. The two de-allocate are not redundant and should not interfere.

Applicant argues that the operations described in both Klingauf and Biswas allows the application making the request to specify some data that is to be managed differently. Thus, if these different mechanisms were combined, this could result in faults. For example, if a user were to assign a 'de-allocate' cache hint as described in Biswas to some temporal data (which according to Klingauf should always be stored in the memory cache 570 and then discarded), it is not clear what should then happen in the event of a cache miss, as the two different policies would require the same data to be simultaneously stored and not stored in the cache. 
Examiner disagrees about the conclusion of fault. Any design may have faults that designer need to handle. Combining teaching from two art does not mean that the two system is superimposed one over the other merging all the feature of the two system. Rather some of the teachings from one is applied to the other. Hence Klingauf can apply all or any teachings from Biswas’s cache hint table except the de-allocate hint or have two types of de-allocate as de-allocate-drop (Klingauf) and de-allocate-lru-dirty (Biswas) using the reserved cache hint bit to create an additional cache hint. If Biswas’s other cache hint attribute do not collide on same data then these two types of de-allocate cache-hint should not collide on same data since an application would apply one of the cache hints for one data (or data group) and will not apply two or more cache hint on the same data group.
Since examiner points out that the cache hint feature of Biswas can be combined with Klingauf’s cache design and the combination teaches all the claim elements in the independent claims 1, 8, 9, 16 and 17, examiner upholds the rejection of claim 1, 8, 9, 16 and 17 and also upholds the rejection of the other dependent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1, 3-6, 8-9, 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Klingauf et al. (US 20180349291 A1), in view of Biswas et al. (US 20140075125 A1).
Regarding Claim 1 Kingauf discloses:     
a graphics processing system comprising: (Klingauf: [0051] teaches graphics processing system.);
a memory system (Klingauf: FIG. 1 lower-level memory 170. Klingauf [0028] teaches memory system);
a graphics processor (Klingauf: FIG. 1 processor 162. Klingauf [0026] teaches graphics processing units.); and
a cache system arranged between the memory system and the graphics processor and configured to transfer data between the memory system and the graphics processor for use by the graphics processor when generating a render output (Klingauf: FIG. 1 memory cache 120. Klingauf [0025] teaches cache system that is connected to memory system and the graphics processor and transfers data between them.);
the cache system comprising: (Klingauf: [0025] "… the memory cache 120 and the lower-level memory 170 are part of a hierarchical cache memory subsystem. Although not shown, in some embodiments, the source 160 includes one more levels of caches".  );
a first cache configured to transfer data to and from the graphics processor for use when generating a render output (Klingauf: [0027] "… each of the processor 162 and the functional unit 164 is capable of accessing the shared memory cache 120". Klingauf [0025] teaches each processor includes one or more level of caches i.e. L1 and/or L2 and Klingauf [0027] teaches that the processor has access the lowest level cache 120 as well. Whilst the cache system is hierarchical (Klingauf [0025],[0066] utilising level 1, level two and level three cache (Ll, L2, L3) whilst L3 is closest to the memory and L2, L1 are closer to the processor. Each cache level passes data information to each other, in particular the cache system handles render information to generate a render output which uses tile linked lists ( i.e tile-based rendering) using primitives (paragraph 60). This so called 'temporal data' generated by the GPU noted in paragraph 60 and throughout the description is associated with the geometry generation (tiles) and also with the frame processing between render passes);
a second cache arranged and configured to transfer data between the first cache and the memory system ( (Klingauf: [0027] teaches that the processor has access to the lowest level cache 120 as well. Whilst the cache system is hierarchical (Klingauf [0025],[0066]) utilising level 1, level two and level three cache (Ll, L2, L3) where L3 is closest to the memory and L2, L1 are closer to the processor. Each cache level passes data information to each other, in particular the cache system handles render information to generate a render output. Klingauf [0025] teaches that lowest level cache 120 is connected to lower level memory 170 and the processors also has other (higher) levels of caches and hence data is transferred from/to processor to the lower level cache 120 and data from lower level cache is transferred from/to memory 170. ); and
a cache controller that is configured to, when data is to be written from the first cache to the memory system, determine a data type of the data that is to be written and to, in dependence on the determined data type, either cause the data to be written into the second cache without writing the data to the memory system, [or to cause the data to be written to the memory system without storing the data in the second cache] (Klingauf: [0068] discloses how the cache controller removes the cache lines by invalidating them and without writing the cache lines back to lower-level memory, thus the cache area is freed for reuse when the cache line removal completes. Klingauf [0062] discloses how the system identified certain sets of data (e.g temporal data) and depending on the type of data identified prior to write back to memory from the CPU or cache, then this data is removed via a drop/hint command ([0063]-[0064]) from the cache without saving temporal data to memory. Klingauf [0066] refers to the temporal buffer/cache as the last memory cache before access to the memory, which is thus considered to be equivalent to the second cache of the present invention. A non-replaceable attribute is given to the temporal buffer in the (second) cache ( Klingauf [0067]) to prevent eviction by data prior to completion of the job.  ) 
KLINGAUF discloses all of the features/limitations of claim 1, with the exception that dependent on the data type data is (alternatively) written to the memory without writing to the second cache.
Biswas discloses [a cache controller that is configured to, when data is to be written from the first cache to the memory system, determine a data type of the data that is to be written and to, in dependence on the determined data type, either cause the data to be written into the second cache without writing the data to the memory system,] or to cause the data to be written to the memory system without storing the data in the second cache ( Biswas: [0091] teaches writing data to the memory without storing it in the cache based some cache hint result. [0091] "...Instead, the request may be conveyed to memory and the data referenced by the request may not be stored in the system cache.");
Both Kingauf and Biswas represent works within the same field of endeavor, namely cache storage managements. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Kingauf in view of Biswas as it represents a combination of known prior art elements according to known methods (cache controller of Kingauf writing data to the memory without writing it to second cache as done by Biswas) to yield a more efficient graphics data processing system (see also Biswas [0091]).

Regarding claim 9, this is a method claim corresponding to the system claim 1, and is rejected for the same reasons mutatis mutandis.
Regarding claim 17, this is a computer product claim corresponding to the system claim 1, and is rejected for the same reasons mutatis mutandis.

Regarding Claim 3 Kingauf/Biswas discloses:
the graphics processing system of claim 1, wherein the cache controller is configured to cause intermediate geometry data that is generated by the graphics processor when generating a rendering output to be written into the second cache  (Klingauf: [0060] in particular the cache system handles render information to generate a render output which uses tile linked lists ( i.e tile-based rendering) using primitives (paragraph 60). This so called 'temporal data' generated by the GPU noted in paragraph 60 and throughout the description is associated with the geometry generation (tiles) and also with the frame processing between render passes.).
Regarding claim 11, this is a method claim corresponding to the system claim 3, and is rejected for the same reasons mutatis mutandis.

Regarding Claim 4 Kingauf/Biswas discloses:
the graphics processing system of claim 3, wherein the cache controller is configured to cause frame buffer data to be written into the second cache (Klingauf: [0062]-[0064], [0066]: Klingauf [0062] discloses how the system identified certain sets of data (e.g temporal data of the frames) and depending on the type of data identified prior to write back to memory from the CPU or cache, then this data is removed via a drop/hint command (Klingauf [0063]-[0064]) from the cache without saving temporal data to memory. Klingauf [0066] refers to the temporal buffer/cache as the last memory cache before access to the memory, which is thus considered to be equivalent to the second cache of the present invention).
  Regarding claim 12, this is a method claim corresponding to the system claim 4, and is rejected for the same reasons mutatis mutandis.
 
Regarding Claim 5 Kingauf/Biswas discloses:
the graphics processing system of claim 1, wherein the cache controller is configured to invalidate the second cache so that the data in the second cache can be evicted without writing the data to the memory system in response to a set of one or more processing job(s) using the data in the second cache being completed (Klingauf: [0068] discloses handling data which is required for a certain finite time but which can be discarded after a certain phase is completed by storing them in second cache. Klingauf [0068] discloses how the cache controller removes the cache lines by invalidating them and without writing the cache lines back to lower-level memory, thus the cache area is freed for reuse when the cache line removal completes).
Regarding claim 13, this is a method claim corresponding to the system claim 5, and is rejected for the same reasons mutatis mutandis.
 
Regarding Claim 6 Kingauf/Biswas discloses:
the graphics processing system of claim 1, wherein when data is to be read from the second cache, the cache controller is configured to determine a data type of the data that is to be read and to, when it is determined that the data is of a data type that is to be cached using the second cache, check whether the data is present in the second cache, and if the data is present in the second cache, to read the data from the second cache, whereas if the data is not present in the second cache, to read the data from the memory system (Biswas: [0079]-[0091]  discloses cache hint and its use. Biswas [0080] discloses cache hint when data will be allocated and maintained in cache due to its possibility of reuse.  Biswas [0091]-[0095], [0106] teaches how to handle a cache miss in different cache hint conditions. In all these cases Biswas teaches whether to allocate or not allocate or prevent allocation of data after it is received from memory. Biswas [0091] specifically discloses conveying the request to memory during a miss).
Regarding claim 14, this is a method claim corresponding to the system claim 6, and is rejected for the same reasons mutatis mutandis.

Regarding Claim 8 Kingauf/Biswas  discloses:
a graphics processing system comprising: (Klingauf: [0051] teaches graphics processing system.);
 a memory system; (Klingauf: FIG. 1 lower-level memory 170. Klingauf [0028] teaches memory system);
 a graphics processor; and (Klingauf: FIG. 1 processor 162. Klingauf [0026] teaches graphics processing units.);
 a cache system arranged between the memory system and the graphics processor and configured to transfer data between the memory system and the graphics processor for use by the graphics processor when generating a render output; (Klingauf: FIG. 1 memory cache 120. Klingauf [0025] teaches cache system that is connected to memory system and the graphics processor and transfers data between them.);
 the cache system comprising: (Klingauf: [0025] "… the memory cache 120 and the lower-level memory 170 are part of a hierarchical cache memory subsystem. Although not shown, in some embodiments, the source 160 includes one more levels of caches".  );
a first cache operable to transfer data to and from the graphics processor for use when generating a render output; and (Klingauf: [0027] "… each of the processor 162 and the functional unit 164 is capable of accessing the shared memory cache 120". Klingauf [0025] teaches each processor includes one or more level of caches i.e. L1 and/or L2 and Klingauf [0027] teaches that the processor has access the lowest level cache 120 as well. Whilst the cache system is hierarchical (Klingauf [0025],[0066] utilising level 1, level two and level three cache (Ll, L2, L3) whilst L3 is closest to the memory and L2, L1 are closer to the processor. Each cache level passes data information to each other, in particular the cache system handles render information to generate a render output which uses tile linked lists ( i.e tile-based rendering) using primitives (paragraph 60). This so called 'temporal data' generated by the GPU noted in paragraph 60 and throughout the description is associated with the geometry generation (tiles) and also with the frame processing between render passes);
a second cache arranged and configured to transfer data between the first cache and the memory system, wherein the second cache is used only to cache certain types of data, and wherein the second cache is write-only allocated such that in response to a cache miss in the second cache on a write request a cache line of the second cache is allocated for the data such that the data can then be written to the second cache, whereas in response to a miss in the second cache on a read request a cache line of the second cache is not allocated and the read request is passed to the memory system  (Chang: [0013] "… the write-absorbing buffer operates as a "dirty" cache that can be used to look up both read and write requests, although allocating new blocks only for write requests and not read requests". So, Chang [0013] discloses allocating new block/line for write if there is a write miss but does not allocate new block/line for read if there is a read miss. Biswas: [0087]-[0095] and FIG. 6, FIG. 7 and FIG. 8 teaches the usage of cache hint which teaches writing some type of data to the cache and writing some type of data to the memory without storing it in the cache based on different cache hints.).

 Regarding claim 16, this is a method claim corresponding to the system claim 8, and is rejected for the same reasons mutatis mutandis.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Klingauf et al. (US 20180349291 A1), in view of Biswas et al. (US 20140075125 A1) and further in view of Chang et al. (US 20120254507 A1).
Regarding Claim 2 Kingauf/Biswas teaches all the limitation of claim 1. However Kingauf/Biswas does not teach second cache as a write-only allocated cache.
Chang discloses, the graphics processing system of claim 1, wherein the second cache is write-only allocated such that in response to a miss in the second cache on a request to write data to the second cache a cache line of the second cache is allocated for the data such that the data can then be written to the second cache, whereas in response to a miss in the second cache on a request to read data from the second cache a cache line of the second cache is not allocated and the read request is passed to the memory system (Chang: [0013] "… the write-absorbing buffer operates as a "dirty" cache that can be used to look up both read and write requests, although allocating new blocks only for write requests and not read requests". So, Chang [0013] discloses allocating new block/line for write if there is a write miss but does not allocate new block/line for read if there is a read miss).
Both Kingauf/Biswas and Chang represent works within the same field of endeavor, namely efficient cache usage and management system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Kingauf/Biswas in view of Chang as it represents a combination of known prior art elements according to known methods (graphics processing system of Kingauf/Biswas using write-only cache as used by Chang) to avoid unnecessary storing of one time needed data in the cache yielding a more efficient caching system leading to a more efficient graphics data processing system (see also Chang [0013]).
Regarding claim 10, this is a method claim corresponding to the system claim 2, and is rejected for the same reasons mutatis mutandis.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Klingauf et al. (US 20180349291 A1), in view of Biswas et al. (US 20140075125 A1) and further in view of Pangborn et al. (US 20130103909 A1).
Regarding Claim 7 Kingauf/Biswas teaches all the limitation of claim 6. However Kingauf/Biswas does not disclose a cache controller that reads certain type of data directly from memory without checking second cache.
Pangborn discloses:
the graphics processing system of claim 6, wherein when it is determined that the data is of a data type that is not to be cached using the second cache, the cache controller is configured to read the data from the memory system without checking the second cache (Pangborn: abstruct, [0038], [0040]-[0043], [0055] discloses reading data from memory system bypassing cache access based on data type of the access request. Pangborn [0041] teaches if the requested data type  is graph data controller bypasses cache and directly accesses memory).
 Both Kingauf/Biswas and Pangborn represent works within the same field of endeavor, namely most efficient use of cache storage. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Kingauf/Biswas in view of Pangborn as it represents a combination of known prior art elements according to known methods (efficient use of caches in graphics processing system of Kingauf/Biswas directly reading data from memory based on data type as is done by Pangborn) to avoid unnecessary access to cache yielding a more efficient graphics data processing system (see also Pangborn abstruct, [0038], [0040]-[0043], [0055]).
 Regarding claim 15, this is a method claim corresponding to the system claim 7, and is rejected for the same reasons mutatis mutandis.

The prior arts made of record and not relied upon that is considered pertinent to applicant's disclosure is recorded in pe2e_search_note.pdf and is attached as OA.APPENDIX.



Conclusion
Applicant’s argument necessitated the rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H/Examiner, Art Unit 2138

/SHAWN X GU/
Primary Examiner, AU2138